Citation Nr: 0806681	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for a duodenal 
ulcer, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 1962 rating decision, the RO granted service 
connection for a duodenal ulcer and assigned a 20 percent 
disability rating, effective February 8, 1962.

The veteran filed the current increased rating claim on 
August 19, 2004.

The veteran testified at a Travel Board hearing before a 
Veterans Law Judge (VLJ) in August 2006.  A transcript of 
that hearing is associated with the claims file.  In December 
2007, the Board notified the veteran that the VLJ who 
presided at his Travel Board hearing is no longer employed by 
the Board, and advised the veteran in writing that he had the 
right to another hearing by a different VLJ.  In December 
2007, the veteran responded that he did not want another 
hearing with a different VLJ.  Therefore, the Board will 
proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2007).

In November 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC for 
further development.

After completing the requested development, the AMC, in a 
June 2007 rating decision, increased the disability rating 
for a duodenal ulcer to 40 percent, effective August 19, 
2004, the date of receipt of the veteran's increased rating 
claim.  However, because the AMC did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Notably, in a December 2007 statement, the 
veteran expressed his desire for a rating higher than the 40 
percent granted for his disability in the June 2007 rating 
decision.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required.


REMAND

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Following an April 2007 VA medical examination, the AMC, in a 
June 2007 rating decision, increased the disability rating 
for the veteran's duodenal ulcer to 40 percent, effective 
August 19, 2004, the date of receipt of the veteran's 
increased rating claim.  The veteran received notice of this 
increased rating in a September 2007 letter from the AMC.  In 
December 2007, the veteran submitted a written statement to 
VA, saying that he had had "many treatments including 
surgery" and that his "medications have been changed 
constantly" since September 2007.  See VA Form 21-4138, 
dated December 18, 2007.  In the same December 2007 
submission, the veteran stated: "All [of my medical] 
services and treatments are [recorded] in the VA system."  
See id.

None of the VA medical records identified by the veteran in 
his December 2007 statement have been associated with the 
claims file.  According to the November 2006 Board remand 
instructions, VA was obligated to obtain such records from 
the VA health care system.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court further held that, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Another remand is therefore necessary to ensure proper 
compliance with the Board's November 2006 remand 
instructions.  See id.

In addition to his aforementioned December 2007 statement, 
the veteran submitted to VA a December 2007 letter from a 
doctor (A.F., MD) pertaining to VA treatment for his duodenal 
ulcer at the New York Harbor Healthcare Center in Brooklyn, 
New York.  See Letter from A.F., MD, dated December 21, 2007.  
VA regulations state that any pertinent evidence submitted by 
the veteran without a waiver of initial RO consideration must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 
20.1304 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  VA should send the veteran and his 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary 
to substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

In addition, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes; and (4) examples must be 
provided of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See generally Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

2.  VA should request all treatment 
records (dated from September 2003 to the 
present time) pertaining to the veteran 
from the VA New York Harbor Healthcare 
Center in Brooklyn, New York.  All records 
obtained should be associated with the 
claims file.

3.  VA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for his duodenal ulcer at any 
time since September 2003.  After securing 
any necessary authorizations, VA should 
request copies of all indicated records 
which have not been previously obtained.  
In particular, VA should attempt to obtain 
any missing medical records from the 
veteran's private physician.  All requests 
and records received should be associated 
with the claims file.  If any records are 
unavailable, then a negative reply is 
requested.

4.  To help avoid future remand, the RO 
(via the AMC) must ensure that all 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above actions, 
VA should readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the veteran, then he and 
his representative should be provided with 
a Supplemental Statement of the Case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


